Citation Nr: 1706353	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for lumbar spondylosis and degenerative disk disease (hereinafter "spine disability"), currently rated as 40 percent disabling.

2.  Entitlement to a higher rating for right lower extremity radiculopathy, rated as 20 percent prior to October 8, 2014, and 40 percent thereafter.  

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy, currently rated as 20 percent disabling.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 4, 2012.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had service from June 1988 to October 1988 and May 1989 to November 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record reveals that the Veteran requested a Board hearing on his July 2011 VA Form 9.  The Veteran was scheduled for a Board hearing on March 26, 2013 and notified of such by VA correspondence in January 2013.  However, the Veteran did not appear for the hearing and has not provided good cause for his absence.   Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).  The Board may proceed with appellate review.

During the pendency of the appeal, an October 2014 rating decision granted entitlement to service connection for left lower extremity radiculopathy and assigned a 20 percent initial rating with an effective date of January 26, 2010.  The Board finds that the claim for a higher rating for service-connected left lower extremity radiculopathy is part and parcel of the claim for a higher rating for the service-connected spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Therefore, the issue is on appeal as shown on the title page of this decision.  

In addition, a June 2012 rating decision granted entitlement to a TDIU and assigned an effective date of January 4, 2012, the date that a 70 percent disability rating was assigned for the Veteran's service-connected depressive disorder.  However, in connection with his appeal for a higher rating for his spine disability, the Veteran stated that he could not work due to his spine disability and radiculopathy.  Accordingly, the claim for entitlement to a TDIU was raised pursuant to his claim for higher ratings for his spine disability and radiculopathy.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the award of entitlement to a TDIU effective January 4, 2012 was not a full grant of the benefit sought and the issue of entitlement to a TDIU prior to January 4, 2012 remains on appeal.  

Next, concerning the issue of entitlement to special monthly compensation (SMC), VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  In pertinent part, SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  In this case, a June 2012 rating decision granted entitlement to a TDIU and discussed the Veteran's service-connected depressive disorder when granting this benefit, which may satisfy the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Thus, the Board REFERS the issue of entitlement to SMC from the date of January 4, 2012, to the AOJ for appropriate action.  As the Veteran's service-connected disabilities do not meet the requirements for SMC pursuant to 38 U.S.C.A. § 1114(s) prior to January 4, 2012 at this time, the Board will not refer this issue to the AOJ.      

The issues of entitlement to a higher rating for lumbar spine disability, currently rated as 40 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right lower extremity radiculopathy manifests in pain, numbness, tingling, limited ambulation and activities of daily living, but not muscular atrophy.

2.  The Veteran's left lower extremity radiculopathy manifests in pain, numbness, tingling, limited ambulation and activities of daily living, but not muscular atrophy.

3.  As of January 26, 2010, service connection was in effect for lumbar spine disability rated as 40 percent disabling, right lower extremity radiculopathy rated as 20 percent disabling, and left lower extremity radiculopathy rated as 20 percent disabling; resulting in a combined service-connected disability rating of 60 percent resulting from a single common etiology.

4.  As of January 26, 2010, it is at least as likely as not that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a higher rating for right lower extremity radiculopathy, rated as 20 percent disabling prior to October 8, 2014 and 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for entitlement to a higher initial rating for left lower extremity radiculopathy, rated as 20 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  As of January 26, 2010, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A VA letter issued in February 2010 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  As the Veteran's claim for a higher initial rating for left lower extremity radiculopathy is part and parcel of the claim for a higher rating for the service-connected spine disability, the Board finds that the VA notice letter is applicable to both claims on appeal and the notice requirements have been met.  

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records, private treatment records, and Social Security Administration records.  In July 2014, the Board remanded the Veteran's case, in part, to obtain all VA medical treatment records from March 2011 to the present from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) and any associated clinics and associate them with the claims folder.  The updated VA medical treatment records were obtained and associated with the claims folder in accordance with the Board's July 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the July 2014 Board remand requested that  the AOJ associate with the record the documents referenced in an April 2013 rating decision, to include the statements from B.F., C.K., and D.H., a November 2012 notification of cancellation for a VA examination, and a November 2012 report of general information.  The aforementioned documents were associated with the record and are not relevant to the issues on appeal.  Stegall, id.  

The Veteran was provided VA medical examinations in connection with the issues on appeal.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners either reviewed the claims folder or recorded the medical history of the Veteran, which is consistent with the evidence in the claims folder.  In addition, the examiners discussed the Veteran's reported symptoms, completed testing, and included the relevant findings to evaluate the Veteran's radiculopathy of the lower extremities according to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examinations are adequate.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in October 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are each separately rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

Under the criteria of Diagnostic Code 8520 for rating impairment of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran was provided a VA spine examination in March 2010.  On examination, straight leg raising was 70 degrees but only in the sitting position, as the Veteran was unable to lie down.  Motor strength appeared diminished at both knees bilaterally.  Sensory function was diminished in both lower legs, more so on the right than the left.  Knee and ankle jerks were 2+ and equal bilaterally.  His gait was slow, wincing, antalgic and markedly limited.  The examination report listed a diagnosis of lumbar spondylosis and lumbar degenerative disc disease with imaging and clinical evidence of a right lumbar radiculopathy.  

A March 2010 VA medical treatment record noted that the Veteran had pain down his legs.  The assessment noted that the Veteran had a painful back that shoots pain down legs and impeded the Veteran's gait balance.  The Veteran's goal was to obtain a cane for balance support when walking.  

A June 2010 VA medical treatment record shows a diagnosis of radiculopathy and numbness, tingling and pain in the right leg.  Pain was rated as 7-8/10 at its peak.

In a June 2010 notice of disagreement, the Veteran stated that he had been given a cane to walk with because of pain and major problems getting up and down and standing, sitting, or walking.  The Veteran stated that he had been given a back brace for the severe jerks he had with the sciatic nerve.  

The Veteran was provided a VA spine examination in August 2010.  No claims folder was available for review.  The Veteran complained of pain radiating down both legs, worse to the right.  Pain affected his activities of daily living, he could not stand or sit for too long, he could not do any cooking, dish washing, cut the grass, or other physical activities involving the back and lower extremities.  On examination, stretching the leg elicited severe pain bilaterally and worse on the right.  Any resistance to the movement of his lower extremities, the Veteran complained of excruciating pain.  Deep tendon reflexes were 2+ for both knees and both ankles.  On sensory examination, the Veteran reported decreased sensation to primary modalities, pinprick and light touch of the entire right foot as compared to the left.  The impression was listed as lumbar spondylosis with signs of lumbar radiculopathy to the right side, right lower extremity.  

An August 2011 private medical treatment record shows that the strength of all major muscle groups was 5/5 and there were intact pulses in the lower extremities.  

The Veteran was provided a VA medical examination for the purposes of aid and attendance or housebound benefits in June 2012.  The claims folder was reviewed.  The examination report listed diagnoses of degenerative disc disease and lumbar radiculopathy.  Muscle strength testing was 5/5 in all areas tested.  He did not have muscle atrophy.  Reflex exam showed 1+ (hypoactive) reflexes in the knees and ankles.  Sensory exam was normal for all areas tested.  The Veteran was unable to complete a straight leg raising test.  The examiner noted that the right lower extremity had symptoms of moderate constant pain, severe intermittent pain, no paresthesias or dysesthesias, and severe numbness.  The left lower extremity did not have any symptoms.  The examiner indicated involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner indicated that the radiculopathy of the right lower extremity was severe and the left was not affected.  It was noted that the Veteran used a brace and cane for his back.

The Veteran was provided a VA spine examination in October 2014.  On examination, muscle strength testing was 4/5 in all areas tested.  The Veteran did not have muscle atrophy.  Reflex exam was 2+ (normal) in all areas tested.  Sensory exam was normal in upper anterior thighs and thigh/knee and absent for the right lower leg/ankle and left lower leg/ankle, and absent for the right foot/toes and decreased for the left foot/toes.  Straight leg testing was positive for both lower extremities.  The examiner indicated that the Veteran's right lower extremity radiculopathy resulted in symptoms of moderate constant pain, no intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness.  The Veteran's left lower extremity radiculopathy resulted in symptoms of: moderate constant pain, no intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  The examiner indicated that the radiculopathy of the right lower extremity was severe and the radiculopathy of the left lower extremity was severe.

The Veteran was provided a VA medical examination in October 2014 for peripheral nerves conditions.  The Veteran's claims folder was reviewed.  The diagnosis was listed as sciatica.  The examiner indicated that the right lower extremity manifested in symptoms of moderate constant pain, no intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner indicated that the left lower extremity manifested in symptoms of mild constant pain, no intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Muscle strength testing showed 4/5 for knee flexion, 4/5 for ankle plantar flexion, and 4/5 for ankle dorsiflexion.  The Veteran did not have muscle atrophy.  Reflex exam showed reflexes of 2+ in all areas tested.  Sensory exam showed absent sensation in the right and left lower leg/ankle and absent sensation for the right foot/toes and diminished sensation for the left foot/toes.  The Veteran did not have trophic changes.  The Veteran's gait was antalgic due to L5/S1 disc herniation.  The examiner indicated that the sciatic nerve group was involved and resulted in incomplete paralysis of the right lower extremity, which was of a moderately severe severity.  Concerning the left lower extremity, the sciatic nerve group was involved, and resulted in incomplete paralysis of a moderate degree.  The examiner indicated that the conditions impacted his ability to work because the lumbar mobility and radiculopathy impaired construction work.

First, concerning the right lower extremity radiculopathy, the Veteran's disability was rated as 20 percent disabling prior to October 8, 2014, the date of the VA medical examinations, and 40 percent thereafter.  

Prior to October 8, 2014, the evidence does not reflect that the Veteran's right lower extremity radiculopathy more nearly approximates moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The medical treatment records and VA examination reports show that the Veteran has complained of severe pain.  For instance, the August 2010 VA medical examination report noted that stretching the leg elicited severe pain bilaterally and worse on the right.  The VA examination reports dated prior to October 8, 2014 also show that the Veteran complained of paresthesias and/or dysesthesias and an altered gait.  The June 2012 VA examiner also indicated that the radiculopathy of the right lower extremity was severe. 

Despite the characterization of the radiculopathy as severe by the June 2012 VA examiner, the Board assigns greater probative value to the clinical findings of record, to include those found on examination in June 2012.  Again, the June 2012 VA examination report shows symptoms of moderate, not severe, pain, no intermittent pain, and moderate, not severe, paresthesias/dysesthesias, and severe numbness.  Further, muscle strength was 5/5 in all areas tested and the sensory exam was normal.  In addition, the Board recognizes that the August 2010 VA medical examination report noted that with any resistance to the movement of his lower extremities, the Veteran complained of excruciating pain.  However, deep tendon reflexes were 2+ for both knees and both ankles.  Further, an August 2011 private medical treatment record shows that the strength of all major muscle groups was 5/5 and there were intact pulses in the lower extremities.  

To warrant a rating of 40 percent under Diagnostic Code 8520, the evidence must show incomplete paralysis that is moderately severe.  In reviewing all of the evidence of record and assigning great probative value to the clinical findings of record, the Board finds that the symptoms of the right lower extremity radiculopathy do not more nearly approximate moderately severe incomplete paralysis prior to October 8, 2014.     

The Board recognizes the Veteran's representative's argument that the Veteran continues to assert that a higher rating is warranted for his radiculopathy.  For instance, the representative noted that the Veteran had limited ambulation, as shown on examination in 2010, could only walk short distances, and warrants a higher rating due to his severe symptoms.  Again, the Board acknowledges the Veteran's limited ambulation, pain's effects on activities of daily living, the use of a cane and the symptoms as noted in the medical treatment records and examination reports, which show complaints of severe pain and the characterization of the Veteran's radiculopathy as severe.  However, as explained above, the Board attributes greater probative value to the clinical findings of record prior to October 8, 2014.  The Board finds that the Veteran's incomplete paralysis is not moderately severe.  Despite the effects on his activities of daily living and the limited ambulation and use of a cane, which was noted to be used for back pain and balance issues, the clinical findings do not reflect incomplete paralysis to a moderately severe degree.  Again, while motor strength was diminished on examination in March 2010, the medical treatment records and other VA examination reports noted muscle strength as 5/5 and reflexes were either hypoactive or normal.  Further, on examination, sensation has been noted to be normal or diminished, but not absent.  The Board finds that the disability picture presented by the right lower extremity radiculopathy is not akin to incomplete paralysis of the sciatic nerve to a moderately severe degree.  Therefore, a rating in excess of 20 percent prior to October 8, 2014, is not warranted for right lower extremity radiculopathy.  

Turning to the period beginning October 8, 2014, the Board finds that a rating in excess of 40 percent is not warranted for right lower extremity radiculopathy.  As discussed above, the Veteran was provided two separate examinations in October 2014-one for the spine and one specific to peripheral nerve conditions.  The October 2014 VA medical examination for the spine shows that muscle strength testing was 4/5 in all areas tested and the Veteran did not have muscle atrophy.  Reflex exam was 2+ (normal) in all areas tested.  Sensory exam was normal in upper anterior thighs and thigh/knee, absent for the right lower leg/ankle, and absent for the right foot/toes.  The examiner indicated that the Veteran's right lower extremity radiculopathy resulted in symptoms of moderate constant pain, but not severe, no intermittent pain, moderate paresthesias and/or dysesthesias, and not severe, and severe numbness.  The examiner indicated that the radiculopathy of the right lower extremity was severe.  

The October 2014 VA examination report specific to peripheral nerve conditions noted symptoms of moderate constant pain, no intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength testing was 4/5 in all areas tested and there was no muscle atrophy.  The Veteran's gait was antalgic due to L5/S1 disc herniation.  The examiner indicated that the sciatic nerve group was involved and resulted in incomplete paralysis of the right lower extremity, which was of a moderately severe severity.  

To warrant a higher rating of 60 percent for the Veteran's right lower extremity radiculopathy from October 8, 2014, there must be severe incomplete paralysis with marked muscular atrophy.  In reviewing all of the medical evidence of record, the Board finds that the Veteran's right lower extremity radiculopathy is not akin to incomplete paralysis of a severe degree with marked muscular atrophy.  First, there is no evidence in the record that indicates that the Veteran has muscular atrophy.  In fact, the October 2014 VA examination reports noted that there was no muscle atrophy.  In addition, as pointed out by the Veteran's representative, while the October 2014 VA medical examination report for the spine indicated the VA examiner's characterization of the radiculopathy as severe, the pertinent rating criteria require severe incomplete paralysis with marked muscular atrophy to warrant the assignment of a higher rating.  The Board attributes greater probative value to the clinical findings in the October 2014 VA examination reports which show that muscle group testing was 4/5 in all areas tested and while sensation was absent, the VA examination report specific to peripheral nerves shows that the VA examiner indicated that the right lower extremity radiculopathy manifested in a moderately severe incomplete paralysis.  Accordingly, from October 8, 2014, the Board finds that a rating in excess of 40 percent is not warranted for right lower extremity radiculopathy.  

Concerning the left lower extremity radiculopathy, the Board finds that a rating in excess of 20 percent is not warranted at any time during the appeal period.  See Fenderson, supra.  

In this respect, the Board recognizes the Veteran's complaints of jerks, pain and paresthesias/dysesthesias.  However, the evidence does not reflect moderately severe incomplete paralysis.  Again, the Board recognizes that the Veteran's radiculopathy has been characterized as severe by the June 2012 VA examiner and the October 2014 VA examiner in the October 2014 VA medical examination report for the spine.  However, the Board attributes more probative value to the clinical findings of record.  The June 2012 VA examination report shows that the Veteran's left lower extremity radiculopathy resulted in symptoms of moderate constant pain, no intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  Thus, despite the June 2012 VA examiner's characterization of the Veteran's radiculopathy as severe, on examination, muscle strength testing was 5/5 in all areas tested and sensory examination was normal for all areas tested.  In addition, while the October 2014 VA spine examination report noted that the Veteran's radiculopathy was severe, the clinical findings showed muscle strength was 4/5 in all areas tested and there were symptoms of moderate constant pain (not severe), no intermittent pain, moderate paresthesias and/or dysesthesias (not severe), and mild numbness.  In addition, the October 2014 VA examination report specific to peripheral nerves shows that the examiner indicated that there was no muscle atrophy and there was incomplete paralysis of a moderate degree.  Accordingly, the Board finds that a higher rating in excess of 20 percent is not warranted for left lower extremity radiculopathy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, numbness, tingling, muscle jerks, limitation in ambulation, and effects on his activities of daily living, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, in adjudicating the above, the Board has considered such statements yet still finds that the evidence does not warrant the assignment of higher ratings for the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy.  The Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran as to the severity of the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy.  

In sum, there is no identifiable period that would warrant a rating in excess of 20 percent for right lower extremity radiculopathy prior to October 8, 2014, and no identifiable period that would warrant a rating in excess of 40 percent from October 8, 2014.  Staged ratings, other than those created by the October 2014 rating decision made effective October 8, 2014, are not appropriate.  See Hart, supra.  In addition, there is no identifiable period that would warrant a rating in excess of 20 percent for left lower extremity radiculopathy at any point during the appeal period.   See Fenderson, supra.  In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating. Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claims for higher ratings must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the available ratings for the Veteran's radiculopathy of the right lower extremity and radiculopathy of the left lower extremity are inadequate.  The Board finds that the rating criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  

The Veteran's neurologic manifestations of the right lower extremity and left lower extremity have been characterized by pain that impacts his ability to function,  including ability to ambulate and effects on daily activities.  Pain is specifically referenced in 38 C.F.R. §§ 4.123 and 4.124, which refer to neuritis characterized by constant pain at times excruciating and dull and intermittent distributed pain, and 38 C.F.R. § 4.120 provides that disability in the field of neurological conditions is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  Under the provisions of 38 C.F.R. § 4.123, pain from peripheral neuritis is to be rated on the scale provided for injury of the neve involved, with a maximum equal to severe, complete paralysis.  Further, Diagnostic Code 8520 explicitly addresses neurologic symptoms pertaining to the sciatic nerve, and categorizes the levels of severity broadly into classifications of mild or moderate, moderately-severe, and severe to complete paralysis, which involves consideration of all of the neurological manifestations experienced by the Veteran.  The right lower extremity radiculopathy symptoms exhibited by the Veteran are contemplated by the 20 percent rating under Diagnostic Code 8520 prior to October 8, 2014 and the 40 percent rating effective October 8, 2014.  Further, the left lower extremity radiculopathy symptoms are contemplated by the 20 percent rating assigned under Diagnostic Code 8520.  A comparison of the Veteran's symptoms and impairment resulting from his service-connected disabilities with the relevant schedular criteria does not show that his disabilities present "such an exceptional or unusual disability picture. . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).  

Based on the above, there is no need to consider whether there are governing norms such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96. 

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extra-schedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extra-schedular referral is warranted in this case. 38 C.F.R. § 3.321 (b)(1).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

In this case, as of January 26, 2010, the Veteran's spine disability was rated as 40 percent disabling, the right lower extremity radiculopathy was rated as 20 percent disabling, and left lower extremity radiculopathy was rated as 20 percent disabling.  The schedular percentage requirement for entitlement to a TDIU is met as the Veteran's service-connected disabilities have a common etiology and the combined rating is 60 percent per 38 C.F.R. § 4.16 (a).  The Board also notes that the Veteran was subsequently granted service connection for major depressive disorder and assigned a 30 percent rating from February 16, 2010 and 70 percent from January 4, 2012.  

The remaining issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In June 2010, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran stated that his back pain, radiculopathy, anxiety, depression, and osteoarthritis prevented him from securing or following any substantially gainful occupation.  The Veteran reported that his disabilities began to affect full-time employment in 2008.  He stated that he had a high-school education. 

In August 2010, the Veteran was provided a VA spine examination.  He stated that he could hardly walk due to his back pain and that he stopped working in 2006 because of his low back pain.  It was noted that the pain affected his activities of daily living , cannot stand or sit for too long, cannot do any cooking, dish washing, cut the grass, or other physical activities involving the back and lower extremities.  On examination, the Veteran had very limited flexion and extension of the spine at the waist.  Strength was impossible to evaluate because of his pain.

In June 2012, the Veteran was provided a VA medical examination for the purposes of aid and attendance/housebound benefits.  The VA examiner responded "yes" when asked if the Veteran's thoracolumbar spine disability impacted his ability to work.  It was noted that the Veteran last worked three to four years ago.  He was doing daily labor and prior to that was a surveyor.  He last did that in 2007.  He stated that he was fired because he was not able to do his job due to his back.  The Veteran stated that his back had gotten to the point where he could not sit for long periods of time or stand for long periods of time.  The VA examiner noted review of the claims folder and electronic medical record.  The VA examiner stated that an MRI from 2009 showed degenerative disc disease and an osteophyte pushing on his S1 nerve root, which correlated with his clinical symptoms.  The VA examiner also reviewed a PM&R consult from June 2010 and that the Veteran's "story back then was consistent with what it is today and he had relatively severe findings on physical exam back then (and that was two years ago)."  The VA examiner opined:  "[...] it is my opinion that he would be unable to secure and maintain substantially gainful physical or sedentary employment based on his lumbar issues."  The VA examiner included sedentary work in this opinion because the Veteran was unable to sit or stand for long periods of time.  

Here, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected spine and radiculopathy disabilities from January 26, 2010.  Although the medical evidence dated prior to the June 2012 VA examination report does not include a medical opinion as to whether the Veteran's service-connected disabilities precluded the Veteran's ability to follow or secure a substantially gainful occupation, the Board assigns great probative value to the June 2012 VA examiner's opinion.  In this respect, the June 2012 VA examiner noted review of the entire record, opined that the Veteran was unable to work due to the severity of his spine disability, to include sedentary work, and the manifestations of which were indicated to be of a similar severity when the Veteran was examined previously in 2010.  In this respect, the VA examiner noted that the Veteran's story was consistent when he was examined in 2010 and that he had relatively severe symptoms at that time.  In light of the descriptions of the Veteran's symptoms and severe limitations associated with his service-connected spine and radiculopathy disabilities, and the positive opinion as discussed above, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted effective January 26, 2010, the date that the Veteran's service-connected disabilities met the schedular requirements for a TDIU.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to a higher rating for right lower extremity radiculopathy, rated as 20 percent prior to October 8, 2014, and 40 percent thereafter, is denied.  

Entitlement to a higher initial rating for left lower extremity radiculopathy, currently rated as 20 percent disabling, is denied.

Entitlement to a TDIU effective January 26, 2010, is granted.  


REMAND

In October 2014, the Veteran was provided a VA medical examination to evaluate his service-connected lumbar spine disability.  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 (2016) require in the case of a VA examination evaluating the severity of a joint disability, that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  The Court held that that if the VA examiner was unable to conduct the required testing or concludes that the required testing was not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Based on review of the examination and comparison to the most recent Disability Benefits Questionnaire (DBQ) template for Back (Thoracolumbar Spine) Conditions, it is unclear to the Board as to whether the October 2014 VA examiner used the most recent template, which requires testing of passive and active range of motion, and the findings are not otherwise explicitly included in the October 2014 VA examination report.  Accordingly, a new VA medical examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected spine disability.  The claims folder must be reviewed by the examiner.  Any indicated tests and studies must be completed.  

The examiner must include range-of-motion findings related to the thoracolumbar spine.  The examiner must record the results of range of motion testing "for pain on both active and passive motion and in weight-bearing and nonweight-bearing;" or explain why such testing was not feasible or warranted.  

The examiner must address functional impairment and loss during a time of over-use and/or flare-ups.

The examiner must address whether the Veteran had any incapacitating episodes during the past 12-month period.

Rationale must be provided for any opinion reached.

2.  After undertaking the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative.  He should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


